DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-8, 11-16 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hebrink et al. (US 2014/0083481, listed on IDS filed 1/06/2020) in view of Hong et al. (US 2012/0103385) and Lee et al. (US 2014/0007918).

Regarding claim 1, Hebrink discloses a solar panel in Figure 2 comprising:
	a plurality of bifacial solar cells (4) ([28] and [41]) having first average quantum efficiency Q1 when absorbing light within a first wavelength range (400-700nm wavelengths, [43]), a second average quantum efficiency Q2 when absorbing light within a second wavelength range (875-1100nm wavelengths, [42]) outside the first wavelength range, and a third average quantum efficiency Q3 when absorbing light within a third wavelength range (wavelengths greater that 1200nm, [130]) outside the first and second wavelength ranges, Q1 ≥ Q2 ≥Q3 (As discussed in [41], the solar cell can be a crystalline silicon solar cell and thus Q1, Q2 and Q3 will satisfy the claimed relationship as shown in Figure 4 of the instant specification); 
	each of the bifacial solar cells (4) in the plurality of bifacial solar cells comprising a first side positioned to collect incident solar light and a second opposing side positioned to collect incident albedo light, and each of the bifacial solar cells in the plurality of bifacial solar cells separated from at least one other bifacial solar cell in the plurality of bifacial solar cells by a gap ([41] and Figures 1 and 2);
	at least one conductor (electrical leads 8) connecting at least a subset of the plurality of bifacial solar cells (Figure 2 and [23]);
	a partial reflector (multilayer optical film 11) facing the plurality of solar cells (4) and configured to receive light transmitted by the solar cells (Figure 2 and [26]) and 
	
Hebrink does not explicitly disclose that the partial reflector transmits at least 70% of light in the third wavelength range; however, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re
Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

	Modified Hebrink does not disclose at least one light redirecting film disposed on a surface of the at least one conductor, the surface of the at least one conductor positioned such that it receives incident light.
	
Hong discloses a solar panel in Figure 1 comprising a plurality of solar cells (10) and at least one conductor (conductive metal layer 22 of interconnectors 20) connecting the plurality of solar cells (Figures 1-2 and [36], [42] and [61]) and at least one light redirecting film (solder layer 24 with uneven portions 26) disposed on a surface of the at least one conductor (22) (Figure 3 and [61]-[62]), the surface of the at least one conductor positioned such that it receives incident light ([62]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add at least one light redirecting film disposed on a surface of the 

Modified Hebrink does not disclose at least one additional light redirecting film disposed on the partial reflector and positioned to reflect light which passes through at least a portion of the gap into the second opposing side of each bifacial solar cell.

Lee discloses a solar cell module in Figure 4A comprising a plurality of bifacial solar cells (400), each of the bifacial solar cells in the plurality of bifacial solar cells comprising a first side (401) positioned to collect incident solar light (L3) and a second opposing side (402) positioned to collect incident albedo light (L4), and each of the bifacial solar cells in the plurality of bifacial solar cells separated from at least one other bifacial solar cell in the plurality of bifacial solar cells by a gap (500) ([115]-[116]); a partial reflector (300) reflecting light onto the bifacial solar cells and a least one additional light redirecting film (301) disposed on the partial reflector (300) and positioned to reflect light which passes through at least a portion of the gap (500) into the second opposing side (402) of each bifacial solar cell (Figure 4A and [115]-[117]).


Regarding claim 2, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the second wavelength range (875-1100nm wavelengths, [42]) is disposed between the first (400-700nm wavelengths, [43]) and third (wavelengths greater that 1200nm, [130]) wavelength ranges.

Regarding claims 4 and 5, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the partial reflector is a multilayer optical film ([45]) and wherein the multilayer optical film comprises an optical stack having alternating layers of a first polymer type and a second polymer type, the first polymer type and the second polymer type having different indices of refraction ([45]).
Regarding claims 6 and 7, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the second wavelength range comprises wavelengths between 875 nanometers and 1100 nanometers ([42]) and 

Regarding claim 8, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the second wavelength range corresponds with at least a subset of wavelengths in an absorption band of each bifacial solar cell ([42]).

	Regarding claim 11, Hebrink discloses a solar panel in Figure 2 comprising:
a first light-transmitting substrate (10) configured to substantially transmit light having wavelengths within a solar spectrum ([25]);
a second light-transmitting substrate (6) configured to substantially transmit light having wavelengths within the solar spectrum (see glass, [24]);
a plurality of bifacial solar cells (4) ([23], [28] and [41]) disposed between the first light-transmitting substrate (10) and the second light-transmitting substrate (6) (Figure 2), each bifacial solar cell of the plurality of bifacial solar cells (4) having first average quantum efficiency Q1 when absorbing light within a first wavelength range (400-700nm wavelengths, [43]), a second average quantum efficiency Q2 when absorbing light within a second wavelength range (875-1100nm wavelengths, [42]) outside the first wavelength range, and a third average quantum efficiency Q3 when absorbing light within a third wavelength range (wavelengths greater that 1200nm, [130]) outside the first and second wavelength ranges, Q1 ≥ Q2 ≥Q3, the first, second and third wavelength ranges within the solar spectrum (As discussed in [41], the solar cell can be 
	each of the bifacial solar cells (4) in the plurality of bifacial solar cells comprising a first side positioned to collect incident solar light and a second opposing side positioned to collect incident albedo light, and each of the bifacial solar cells in the plurality of bifacial solar cells separated from at least one other bifacial solar cell in the plurality of bifacial solar cells by a gap ([41] and Figures 1 and 2);
	at least one conductor (electrical leads 8) connecting at least a subset of the plurality of bifacial solar cells (Figure 2 and [23]); and
	a multilayer optical film (multilayer optical film 11) disposed on the second light-transmitting substrate (6) and facing the plurality of bifacial solar cells (4), configured to receive light transmitted by the plurality of bifacial solar cells (Figure 2 and [26]) and reflect at least a portion of the received light toward the plurality of bifacial solar cells ([41]-[42]), the multilayer optical film reflecting at least 50% of light in the second wavelength range ([42]) and transmitting at least 70% of light in the first wavelength range ([43]) and transmitting at least 50% of light in the third wavelength range ([130]).

Hebrink does not explicitly disclose that the multilayer optical film transmits at least 70% of light in the third wavelength range; however, in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re
Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


	
Hong discloses a solar panel in Figure 1 comprising a plurality of solar cells (10) and at least one conductor (conductive metal layer 22 of interconnectors 20) connecting the plurality of solar cells (Figures 1-2 and [36], [42] and [61]) and at least one light redirecting film (solder layer 24 with uneven portions 26) disposed on a surface of the at least one conductor (22) (Figure 3 and [61]-[62]), the surface of the at least one conductor positioned such that it receives incident light ([62]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add at least one light redirecting film disposed on a surface of the at least one conductor, the surface of the at least one conductor positioned such that it receives incident light to the device of modified Hebrink, as taught by Hong, because the light redirecting film allows light that is incident on the upper surface of the interconnectors to be reflected from the plurality of uneven portions of the interconnector and then is again incident on the solar cell substrate which increases the light receiving areas of the solar cells (Hong, [21]) and increases the absorption of light in the light receiving surface of the solar cell which increases the efficiency of the device (Hong, [64]). 

Modified Hebrink does not disclose at least one additional light redirecting film disposed on the multilayer optical film and positioned to reflect light which passes 

Lee discloses a solar cell module in Figure 4A comprising a plurality of bifacial solar cells (400), each of the bifacial solar cells in the plurality of bifacial solar cells comprising a first side (401) positioned to collect incident solar light (L3) and a second opposing side (402) positioned to collect incident albedo light (L4), and each of the bifacial solar cells in the plurality of bifacial solar cells separated from at least one other bifacial solar cell in the plurality of bifacial solar cells by a gap (500) ([115]-[116]); a partial reflector (300) reflecting light onto the bifacial solar cells and a least one additional light redirecting film (301) disposed on the partial reflector (300) and positioned to reflect light which passes through at least a portion of the gap (500) into the second opposing side (402) of each bifacial solar cell (Figure 4A and [115]-[117]).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to add a least one additional light redirecting film disposed on the multilayer optical film and positioned to reflect light which passes through at least a portion of the gap into the second opposing side of each bifacial solar cell to the device of modified Hebrink, as taught by Lee, because the at least one additional light redirecting film allows light that goes through the gap between the cells to be reflected back onto the cells which increases the efficiency of the solar module (Lee, [117]).





Regarding claim 13, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the multilayer optical film comprises alternating layers of a first polymer type and a second polymer type, the first polymer type and the second polymer type having different indices of refraction ([45]).

Regarding claims 14 and 15, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the second wavelength range comprises wavelengths between 875 nanometers and 1100 nanometers ([42]) and wherein the second wavelength range comprises wavelengths between 800 nanometers and 1200 nanometers ([42]).

Regarding claim 16, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that the second wavelength range corresponds with at least a subset of wavelengths in an absorption band of each bifacial solar cell ([42]).

.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Hebrink et al. (US 2014/0083481, listed on IDS filed 1/06/2020) in view of Hong et al. (US 2012/0103385) and Lee et al. (US 2014/0007918), as applied to claim 1 above, in further view of Pfenninger et al. (US 2009/0095341).
Regarding claims 9 and 10, modified Hebrink discloses all of the claim limitations as set forth above. Hebrink additionally discloses that each solar cell can be a crystalline silicon solar cell ([41]), but Hebrink does not disclose that a thickness of each solar cell is less than 180 micrometers and a thickness of each solar cell is less than 150 micrometers.
Pfenninger discloses a solar cell module comprising a crystalline silicon solar cell having a thickness of 10-100 microns ([41]).  
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use a thickness of 10-100 microns for the crystalline silicon solar cell in the device of Hebrink, as taught by Pfenninger, because one having ordinary skill in the art would have a reasonable expectation of success when doing so. 

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4-16 and 19-20 have been considered but are moot as a result of the new grounds of rejection and the addition of the Lee reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDSEY A BERNIER whose telephone number is (571)270-1234. The examiner can normally be reached Monday-Thursday 12-10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LINDSEY A BERNIER/Primary Examiner, Art Unit 1726